DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Regarding claim 8, a “locking mechanism” that is ‘for locking the direction of movement of the castor at a desired angle relative to a horizontal centerline of the assembly’ is recited in claim 8. The term(s) ‘mechanism’ is/are nonce terms lacking a specific structural meaning (i.e. a locking mechanism could just be a brick placed on the ground or a similar wedge that locks rotation of the wheels, or similarly locked by a user's hand clasping the wheel, or magnetically actuated locks, etc); the limitation ‘for locking’ is recognized functional language; and the limitation does not provide sufficient structure of the ‘locking system’ for performing the function of locking the direction of movement of the castor at a desired angle relative to a horizontal centerline of the assembly (such as a pin, a clamp, a spring loaded button, a chuck, etc.). Therefore, “locking mechanism” is interpreted to read as “a knob, lever, or other equivalent simple or simple mechanical means of locking the device” as a 'locking system' has not been appropriately disclosed in applicant's Specification but is newly shown in amended Figure 2. Where notably, applicant's Specification states in the original disclosure that “Each castor 90 and 92 is then manually rotated into an outward (or “toed out”) facing direction as shown in Figure 6, and locked at a suitable angle” (paragraph 00058). It is now considered that applicant’s use of this statement in the original Specification applies the term ‘manually’ to both movement of the castor and its locking; thereby availing sufficient support of the ‘locking mechanism’ and the newly amended drawings of their inclusion. Where previously, applicant’s structure of the statement could have led one of ordinary skill in the art to interpret such that solely the movement was manual and the locking could be electrically automated or otherwise.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 24, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadahiko (JP Pub. No. JPH10286289A); hereafter “Tadahiko” in further view of itself.
Regarding claim 1, Tadahiko discloses (FIGS. 1-2, and 6-7) a mobility aid assembly for lifting and lowering a user (as illustrated between FIGS. 1-2, and 6-7); comprising an articulated lifting arm (5/3/8; FIG. 1) releasably mounted to a base structure (as illustrated in FIG. 2), wherein: a first portion (5) of the lifting arm is operable between a lowered position and a raised position by a linear actuator (as illustrated in FIG. 1 and 2); a first end of the linear actuator (about 36 OR correspondent to 8a; FIG. 7) is pivotally (about 14; FIG. 7) connected to the first portion of the lifting arm (as illustrated between FIGS. 1 and 7), and, a second end of the linear actuator (about 8b; FIG. 7) {is provided, a mounting boss (7b) is provided}, the mounting boss is provided with a first connecting element for releasable connection to a complementary second connecting element (8b), the first connecting element comprises a transverse U-shaped slot (as illustrated in FIG. 6) having parallel sides (as illustrated in FIG. 6) and the complementary second connecting element comprises a transverse pin (8b), wherein the second end of the linear actuator is positioned to slidingly engage the transverse U-shaped slot with the transverse pin to slidingly releasably mount the second end of the linear actuator on the complementary second connecting element (as illustrated and conveyed between FIGS. 2, 6 and 7) so as to avoid injury to the user if the linear actuator moves the first portion of the lifting arm to an excessively lowered position in which the first portion of the lifting arm impinges on the user, and wherein the second end of the linear actuator disengages from the complementary second connecting element when an upward force acting on the first portion of the lifting arm exceeds the combined weight of the first portion of the lifting arm and that of the linear actuator. 
Notably, the actuator in Tadahiko would avail the function to slidingly releasably mount the second end of the linear actuator to thereby move from a first position and lift/disengage the pin from the U-shaped slot to thereby prevent and avoid injury to the user purely by the geometry availed, and avoids injury to the user if the linear actuator moves to an excessively lowered position. The use of 39 eminently provided to keep the actuator from falling completely off of the lift.
However, Tadahiko does not explicitly disclose wherein the second end of the linear is particularly provided with the U-shaped mounting boss and conversely the complementary second connecting element (comprising a transverse pin) is provided on the second, fixed upright portion of the lifting arm.
Regardless, Tadahiko discloses the claimed invention except for the U-shaped mounting boss and the complementary second connecting element (transverse pin) being reversed in location.  It would have been obvious to one having ordinary skill in the art before the invention was made to have reversed the U-shaped mounting boss and the complementary second connecting element (transverse pin) in location, since it has been held that mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. Where the results would have been predictable as the engagement of the mounting boss and the transverse pin of Tadahiko appears to be a linear engagement that slides in from the U-shaped slot. Tadahiko further provides an O-shaped slot on the end of the actuator, so a reversal of the transverse pin for a U-shaped slot for the second end of the actuator, and a reversal of the U-shaped slot for a transverse pin would be predictable and operate identically. Where furthermore there is a lack of criticality as to the orientation of the mounting boss being on either the actuator or the fixed upright portion of the lifting arm.
Regarding claim 24, Tadahiko discloses (FIGS. 1-2, and 6-7) a method of avoiding injury to a user of a disability aid assembly if a first articulated portion (5; FIG. 1) of a lifting arm (1/3; FIG. 1) of the assembly is lowered by a linear actuator (8; FIG. 1/2) of the assembly to a point at which the first articulated portion is driven into contact with the user by retraction of the linear actuator, the method comprising the steps of, slidably engaging a transverse U-shaped slot (7b; FIG. 6) with a transverse pin (8b; FIG. 7); and disengaging the lower end of the linear actuator from the second, fixed portion of the lifting arm (as illustrated and conveyed between FIGS. 1-2, and 6/7) when a force acts on the user by an end of the first articulated portion of the lifting arm, wherein the force cannot exceed a combined weight of the articulated portion of the lifting arm and the linear actuator; {the linear actuator possessing a lower end} (about 8b; FIG. 7), {the lifting arm comprising a second, fixed upright portion of the lifting arm} (3; FIG. 1).
Where notably, the actuator in Tadahiko would avail the function to slidingly releasably mount the second end of the linear actuator to thereby move from a first position and lift/disengage the pin from the U-shaped slot to thereby prevent and avoid injury to the user purely by the geometry availed, and avoids injury to the user if the linear actuator moves to an excessively lowered position. The use of 39 eminently provided to keep the actuator from falling completely off of the lift.
However, Tadahiko does not explicitly disclose wherein the second end of the linear is particularly provided with the U-shaped mounting boss and conversely the transverse pin is provided on the second, fixed upright portion of the lifting arm.
Regardless, Tadahiko discloses the claimed invention except for the U-shaped mounting boss and the transverse pin being reversed in location.  It would have been obvious to one having ordinary skill in the art before the invention was made to have reversed the U-shaped mounting boss and the transverse pin in location, since it has been held that mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. Where the results would have been predictable as the engagement of the mounting boss and the transverse pin of Tadahiko appears to be a linear engagement that slides in from the U-shaped slot. Tadahiko further provides an O-shaped slot on the end of the actuator, so a reversal of the transverse pin for a U-shaped slot for the second end of the actuator, and a reversal of the U-shaped slot for a transverse pin would be predictable and operate identically. Where furthermore there is a lack of criticality as to the orientation of the mounting boss being on either the actuator or the fixed upright portion of the lifting arm.
Regarding claim 36, Tadahiko discloses (FIGS. 1-2, and 6-7) a mobility aid assembly for lifting and lowering a user (As illustrated in FIGS. 1-2, and 6-7) comprising an articulated lifting arm (1/3; FIG. 1) releasably mounted to a base structure (as illustrated between FIGS. 1, 2 and 7), wherein: a first portion (5; FIG. 1) of the lifting arm is operable between a lowered position and a raised position (as conveyed through FIGS. 1-2, and 7) by a linear actuator (8; FIGS. 1 and 7); a first end of the linear actuator (about 36 OR correspondent to 8a; FIG. 7) is pivotally (about 14; FIG. 7) connected to the first portion of the lifting arm (as illustrated between FIGS. 1 and 7), and, a second end of the linear actuator (about 8b; FIG. 7) {is provided, a mounting boss (7b) is provided}, the mounting boss is provided with a first connecting element for releasable connection to a complementary second connecting element (8b), the first connecting element comprises a transverse U-shaped slot (as illustrated in FIG. 6) having parallel sides (as illustrated in FIG. 6) and the complementary second connecting element comprises a transverse pin (8b), wherein the second end of the linear actuator is positioned to slidingly engage the transverse U-shaped slot with the transverse pin to slidingly releasably mount the second end of the linear actuator on the complementary second connecting element (as illustrated and conveyed between FIGS. 2, 6 and 7) so as to avoid injury to the user if the linear actuator moves the first portion of the lifting arm to an excessively lowered position in which the first portion of the lifting arm impinges on the user.
Notably, the actuator in Tadahiko would avail the function to slidingly releasably mount the second end of the linear actuator to thereby move from a first position and lift/disengage the pin from the U-shaped slot to thereby prevent and avoid injury to the user purely by the geometry availed, and avoids injury to the user if the linear actuator moves to an excessively lowered position. The use of 39 eminently provided to keep the actuator from falling completely off of the lift.
However, Tadahiko does not explicitly disclose wherein the second end of the linear is particularly provided with the U-shaped mounting boss and conversely the complementary second connecting element (comprising a transverse pin) is provided on the second, fixed upright portion of the lifting arm.
Regardless, Tadahiko discloses the claimed invention except for the U-shaped mounting boss and the complementary second connecting element (transverse pin) being reversed in location.  It would have been obvious to one having ordinary skill in the art before the invention was made to have reversed the U-shaped mounting boss and the complementary second connecting element (transverse pin) in location, since it has been held that mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. Where the results would have been predictable as the engagement of the mounting boss and the transverse pin of Tadahiko appears to be a linear engagement that slides in from the U-shaped slot. Tadahiko further provides an O-shaped slot on the end of the actuator, so a reversal of the transverse pin for a U-shaped slot for the second end of the actuator, and a reversal of the U-shaped slot for a transverse pin would be predictable and operate identically. Where furthermore there is a lack of criticality as to the orientation of the mounting boss being on either the actuator or the fixed upright portion of the lifting arm.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadahiko in view of itself in further view of Wilson (U.S. Pat. No. 6,092,247).
Regarding claim 5, Tadahiko in view of itself discloses (FIG. 1) the assembly of claim 1, wherein the base structure comprises a hollow body having outer ends (along 1, about 9/10; FIG. 1); and a wheel (9/10; FIG. 1) provided at each outer end (as illustrated in FIG. 1).
However, does not disclose the wheels as drive wheels, nor each drive wheel being driven by respective electric motor modules located within the hollow body
Regardless, Wilson teaches (FIGS. 1, 3, and 7-9) a mobility aid (as illustrated in FIGS. 1, 3, and 7-9), that comprises a base structure (16/17; FIG. 9) that comprises at outer ends a plurality of wheels (64; FIG. 9) that are driven by respective electric motor modules (72; FIG. 9).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the respective electric motor modules (and controls thereof) of Wilson (72; FIG. 9) into the respective hollow body of Tadahiko (along 1, about 9/10; FIG. 1). Where Wilson acknowledges the drive assembly (19; FIG. 1) as conventional and therefore known to the art (Col. 6, lines 52-55). It is further considered that Wilson’s respective electric motor is located effectively in a concavity (as illustrated in FIG. 3) to utilize the space thereof for compactness. It is further considered that the base structure (and legs) of Tadahiko (along 1 and about 9/10; FIG. 1) are hollow bodies (Tadahiko: as illustrated in FIGS. 1 about respective ends).
It would have been simple modification to have incorporated respective electric motor and drive assembly thereof of Wilson (72; FIG. 9, 19; FIG. 1) into the respective wheels and hollow bodies of Tadahiko (Tadahiko: along 1, about 9/10; FIG. 1), where Wilson acknowledges such powered drive assemblies as known to the art (Col. 6, lines 52-55). Where the results would have been predictable in that Wilson already locates the respective electric motor within a concavity for compactness (as illustrated in FIG. 3), where the additional benefit of locating the respective electric motor within the hollow body of Tadahiko (Tadahiko: along 1, about 9/10; FIG. 1) would cover the motor elements, preventing potential injury to the user and damage to the respective electric motor.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadahiko in view of itself and Wilson in further view of Jazzy Select Power Chair (NPL: “Jazzy Select Power Chair, Pride Mobility), Hereafter “Jazzy”, with Jazzy used as an exemplary reference.
Regarding claim 7, Tadahiko in view of itself and Wilson disclose the assembly of claim 5 wherein each electric motor is controllable for synchronized rotation of the wheels for forward and rearward movement of the assembly (Wilson: Col. 7, line 66-Col. 8, line 6) and for contra-rotation of the wheels for rotation of the assembly about a vertical axis (Wilson: Col. 8, lines 4: “so as to permit…. Turning of the lift, such being conventional with joystick controllers).
Where notably such conventional joystick controllers with motorized mobility aid are known in the art such as Jazzy (as illustrated within the first minute) that demonstrates a joystick (illustrated at 1:08) and wheels with respective electric motors (as illustrated throughout the video) wherein the joystick is observed to effect a turn of the entire mobility aid by contra-rotation of the wheels. Therefore, it is considered that Tadahiko in view of itself and Wilson discloses synchronized rotation of the wheels for contra-rotation of the wheels for rotation of the assembly about a vertical axis through a conventional joystick controller to turn the lift.
Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadahiko in view of itself in further view of Brandorff et al. (U.S. Pat. No. 6430761); hereafter “Brandorff”.
Regarding claim 8, Tadahiko in view of itself discloses (FIGS. 1 and 2) the assembly of claim 8 wherein: each fork element is releasably mounted to the base structure (as illustrated in FIG. 2).
However, Tadahiko does not explicitly disclose wherein each fork element is arranged for rotation about a respective vertical axis at the base structure; each fork element is rotatable between a first direction parallel to the horizontal centerline of the assembly and a second splayed direction; and a separation between the outer ends of the fork elements is greater than a separation of the vertical axes at the base structure.
Regardless, Brandorff teaches (FIGS. 1B and 8) fork elements (as illustrated in FIGS. 1B and 8), wherein each fork element is arranged for rotation about a respective vertical axis at the base structure (through 34R/34L; FIG. 1B); each fork element is rotatable between a first direction parallel to the horizontal centerline of the assembly (as illustrated in FIG. 1B) and a second splayed direction (as illustrated in FIG. 8); and a separation between the outer ends of the fork elements is greater than a separation of the vertical axes at the base structure (As illustrated between FIGS. 1B and 8).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the splaying capability and locking mechanisms of the legs in Brandorff (as illustrated in FIGS. 1B and 8 with locking pins 36R/36L) into the static legs of Tadahiko. Where the results would have been predictable as both Tadahiko and Brandorff are concerned with lifting/conveyance devices for people. Where Brandorff further acknowledges that “It is possible… to make the base axis width adjustable… manually or with a motor-driven actuator, to maintain compactness while allowing for a wider spread when necessary. FIG. 8 demonstrates a spreading base design, to facilitate lifting patients from floor level with patients oriented facing the lift, or for using the lift as a walker. The legs can be re-oriented forward for passing through narrow doorways” (Col. 9, line 61-Col. 10, line 1). The incorporation thereby avails the base to widen to suit a wheelchair or larger apparatus beneath the mobility aid while availing the apparatus to collapse for easier transport through doorways and such as Brandorff recognizes (Col. 9, line 61-Col. 10, line 1).
Regarding claim 9, Tadahiko in view of itself and Brandorff discloses (Brandorff: FIGS. 1B and 8) the assembly of claim 8 wherein: each fork element is releasably mounted to the base structure (through pins 34L and 34R; FIGS. 1B and 8); each fork element is arranged for rotation about a respective vertical axis at the base structure (as illustrated in FIGS. 1B and 8); each fork element is rotatable between a first direction parallel to the horizontal centerline of the assembly and a second splayed direction (as illustrated in FIGS. 1B and 8); and a separation between the outer ends of the fork elements is greater than a separation of the vertical axes at the base structure (as illustrated between FIGS. 1B and 8).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadahiko in view of itself and Brandorff in further view of Mills (U.S. Pub. No. 20060048297).
Regarding claim 10, Tadahiko in view of itself and Brandorff discloses (Brandorff: FIGS. 1B and 8) the assembly of claim 9 wherein: the fork elements move from the first direction  parallel to the horizontal centerline to the splayed direction (Brandorff: as illustrated in FIGS. 1B and 8) However, Tadahiko does not explicitly disclose that if its castors (10) at each outer end of the fork element is locked at an outwardly splayed angle relative to a centerline of the respective fork element and the assembly is driven in a forward direction; and the fork elements return to the first direction when the assembly is driven in a rearward direction with the castors locked in the outwardly splayed angle.
Regardless, Mills teaches (FIG. 1 and 5) outermost castors (58; FIG. 1/57; FIG. 5) that are capable of locking (paragraph 0022; “the locking device 54 may secure the bearing assembly 56 such that the wheel device 52 will not rotate about the axis 59”).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the locking mechanism of the outer wheels of Mills (as set forth in [0022]) into the casters of Tadahiko (10) such that the wheels were capable of having rotation about their vertical axis locked (as Mills sets forth in [0022]). Where the results would have been predictable as both Tadahiko and Mills are concerned with patient hoist mechanisms, and both Tadahiko and Mills use swivel casters. Where advantageously, the incorporation of the locking mechanism acknowledged by Mills [0022] (correspondent to FIG. 5) would avail an even greater degree of control over the free-swiveling casters of Tadahiko. Thereby enhancing the stability of the apparatus.
Notably, if the castors are locked in an outwardly splayed arrangement as is possible in Mills (Mills: paragraph 0022; “the locking device 54 may secure the bearing assembly 56 such that the wheel device 52 will not rotate about the axis 59”) at a particular orientation that is splayed relative to the centerline of the fork, the forward and rearward motion of the mobility assembly would inherently drive the legs to pivot inward and outward of the centerline in a further splayed motion. Thereby the fork elements moving from the first direction parallel to the centerline to the splayed direction if the castor at each outer end of the fork element is locked at an angle relative a centerline of the respective fork element and the assembly driven in a forward direction; the fork elements returning to the first direction when the assembly is driven in a rearward direction with the castors locked in the outwardly splayed angle.
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUKE HALL/Examiner, Art Unit 3673   
                                                                                                                                                                                                     

                                  
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                                                                                  
7/16/2022